Citation Nr: 0620969	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  95-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for mechanical low back pain with lumbosacral 
strain and degenerative joint disease, prior to December 10, 
1998.

2.  Entitlement to an increased disability rating in excess 
of 20 percent for mechanical low back pain with lumbosacral 
strain and degenerative joint disease, since December 10, 
1998.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for hypertension.

4.  Entitlement to service connection for 
fibromyalgia/fibromyositis, claimed in the alternative as 
disability manifested by shoulder pain (arthritis of 
shoulders) and chronic pain (myalgia/arthralgia), to include 
as secondary to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by blue nails, to include as secondary to an 
undiagnosed illness.

7.  Entitlement to service connection for sleep disturbance 
(sleep apnea), to include as secondary to an undiagnosed 
illness.

8.  Entitlement to service connection for a disability 
manifested by epistaxis (nose bleeds), to include as 
secondary to an undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by chest pain, to include as secondary to an 
undiagnosed illness.

10.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), to include as secondary 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1992.  He served in the Southwest Asia theater of 
operations from September 1990 to September 1991.
 
This appeal is from RO decisions dated in August 1994, 
November 1996, August 1997, and May 1999.  The Board of 
Veterans' Appeals (Board) remanded this case in October 1998, 
and again in November 2000, for the RO to address several 
procedural and evidentiary matters. 

Subsequently, in a February 2003 rating decision, the RO 
granted service connection for dysthymic disorder with memory 
loss as secondary to service-connected mechanical back pain 
with lumbosacral strain and degenerative joint disease, and 
for chronic fatigue syndrome, claimed as due to an 
undiagnosed illness.  These issues, having been granted, are 
no longer on appeal.

In October 2003, the Board remanded this case to comply with 
the veteran's request for a hearing in this matter, and to 
have the RO review and consider regulations which were 
amended during the course of this appeal.

In January 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The issue of service connection for a disability manifested 
by chest pain, to include as secondary to an undiagnosed 
illness, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  Prior to December 10, 1998, the veteran's mechanical low 
back pain with lumbosacral strain was manifested by no more 
than slight limitation of motion and characteristic pain on 
motion.

3.  Since December 10, 1998, the veteran's mechanical low 
back pain with lumbosacral strain and degenerative joint 
disease has been manifested by a severe limitation of motion 
of the thoracolumbar spine, including limitation of forward 
flexion to 30 degrees.  There is no diagnosis of neurological 
symptoms or radiculopathy.

4.  The veteran's hypertension is currently manifested by 
diastolic pressure predominantly under 110, systolic pressure 
predominantly under 200, and requires continuous medication 
for control.

5.  The veteran's complaints of joint pain are limited to his 
shoulders, and this pain has been medically attributed to 
degenerative joint disease.  The veteran's bilateral shoulder 
disorders have been diagnosed as degenerative joint disease 
of the right shoulder and arthralgia of the left shoulder.  
The service medical records are devoid of any complaints of 
or treatment for a chronic shoulder disorder, and this 
condition was not shown for several years after the veteran's 
discharge from the service.

6.  The veteran's current headache disorder, diagnosed as 
migraines, was caused or aggravated in part by, and cannot be 
reasonably disassociated from, his active duty service.

7.  The veteran does not have a chronic disability manifested 
by blue nails, and any current blue nails are not related to 
service, including as due to an undiagnosed illness.

8.  The veteran's current sleep disorder is due to a known 
clinical diagnosis of sleep apnea; service medical records 
are devoid of any complaints of or any diagnosis for sleep 
apnea, and this condition was not shown for several years 
after the veteran's discharge from the service.

9.  The veteran's current epistaxis (nose bleeds) was caused 
or aggravated in part by, and cannot be reasonably 
disassociated from, his active duty service.

10.  The veteran's current lung disorder is due to a known 
clinical diagnosis of COPD; service medical records are 
devoid of any complaints of or any diagnosis for COPD, and 
this condition was not shown for several years after the 
veteran's discharge from the service.


CONCLUSIONS OF LAW

1.  Prior to December 10, 1998, the criteria for a disability 
rating in excess of 10 percent for mechanical low back pain 
with lumbosacral strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (1998).

2.  Since December 10, 1998, the criteria for a 40 percent 
disability rating, and not 
in excess thereof, for mechanical low back pain with 
lumbosacral strain and degenerative joint disease, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.71a, Diagnostic Codes 5237, 5243, 5285, 5286, 5293, 
5295 (as in effect prior to and beginning September 23, 
2002). 

3.  The criteria for an increased disability rating for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (as in effect prior to and beginning January 12, 
1998).

4.  The criteria to establish service connection for 
fibromyalgia/fibromyositis, claimed in the alternative as 
disability manifested by shoulder pain (arthritis of 
shoulders) and chronic pain (myalgia/arthralgia), including 
as due to undiagnosed illness, are not met. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

5.  A headache disorder was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.159 (2005).

6.  The criteria to establish service connection for blue 
nails, including as due to undiagnosed illness, are not met. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

7.  The criteria to establish service connection for sleep 
apnea, as an undiagnosed illness or on a direct basis, are 
not met. 38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5103A, 
5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, and 3.317 
(2005).

8.  Epistaxis (nose bleeds) was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.159 (2005).

9.  The criteria to establish service connection for COPD, as 
an undiagnosed illness or on a direct basis, are not met. 38 
U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5103A, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, and 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

A.  Increased Disability Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).

i.	Mechanical Low Back Pain with Lumbosacral Strain 
and Degenerative Joint Disease

The veteran is seeking an increased disability rating for his 
service-connected mechanical low back pain with lumbosacral 
strain and degenerative joint disease.  

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change. 

With respect to the application of the "old" criteria, 
lumbosacral strain is rated 0 percent when there are slight 
subjective symptoms only.  It is rated 10 percent when there 
is characteristic pain on motion.  A 20 percent rating is 
warranted when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A higher rating (40 percent) is warranted under the old 
criteria for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The maximum 
schedular rating of 60 percent is assigned for intervertebral 
disc disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire 
spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurements are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bedrest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

a.  Prior to December 10, 1998

Prior to December 10, 1998, the RO has assigned a 10 percent 
disability evaluation for the veteran's mechanical low back 
pain with lumbosacral strain pursuant to Diagnostic Code 
5295.  

As noted above, a 10 percent rating is warranted under 
Diagnostic Code 5295 when there is characteristic pain on 
motion.  A 20 percent rating is warranted when there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

A rating decision, dated in April 1992, granted service 
connection at a 10 percent disability rating for mechanical 
low back pain consistent with lumbosacral strain, effective 
from February 1992.  The veteran filed his present claim 
seeking an increased disability rating for this condition in 
April 1994.  

Post service treatment reports, dated prior to October 2, 
1998, revealed complaints of low back pain.  A treatment 
report, dated in March 1994, noted the veteran's complaints 
of on and off low back pain for the past two years.  A VA 
examination report, dated in March 1994, noted the veteran's 
complaints of low back pain, including cramps while walking.  

In September 1994, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's history of low back pain.  Range of motion testing 
of the lumbar spine revealed forward flexion to 40 degrees, 
backward extension to 30 degrees, left lateral flexion to 38 
degrees, and right lateral flexion to 30 degrees.  
Neurologically, the cranial nerves were intact, reflexes were 
physiological and Babinski was absent.  X-ray examination of 
the lumbar spine revealed no fracture or subluxation.  The 
report concluded with a diagnosis of chronic lumbosacral 
strain. 

The reported range of motion of the lumbar spine indicates no 
more than slight limitation of motion, even when the effects 
of pain are considered (38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995)), and such supports no more 
than a 10 percent rating under Diagnostic Code 5292.  With 
regard to Diagnostic Code 5295, the evidence shows no more 
than mild lumbosacral strain, with characteristic pain on 
motion, supporting no more than a 10 percent rating.  A 
higher rating under this code is not warranted, as the 
evidence does not show muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position, as described in this code.  

The Board concludes that prior to December 10, 1998, the 
veteran does not meet the criteria for a rating higher than 
10 percent for mechanical low back pain with lumbosacral 
strain.  In reaching this determination, the Board notes that 
there was no evidence of degenerative joint disease prior to 
December 10, 1998.

The preponderance of the evidence is against the claim for an 
increase in the 10 percent disability rating for the 
veteran's lumbar spine disorder.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

b.  Since December 10, 1998

Since December 10, 1998, the RO has evaluated the veteran's 
mechanical low back pain with lumbosacral strain and 
degenerative joint disease as 20 percent disabling. 

VA treatment reports, dated from December 10, 1998, noted 
ongoing complaints of low back pain.  

On December 10, 1998, a VA examination of the spine was 
conducted.  The examination report noted the veteran's 
complaints of back pain, weakness, stiffness and 
fatigability.  The veteran reported that this condition is 
aggravated by excessive standing or when waking up in the 
morning.  It is relieved with rest, and he takes Naprosyn and 
Amitriptyline which helps him rest.  He was not using a cane 
crutches or a brace. Range of motion testing of the lumbar 
spine revealed forward flexion to 44 degrees, backward 
extension to 10 degrees, flexion to the right to 14 degrees 
and flexion to the left to 17 degrees.  There was objective 
evidence of pain on motion, spasm, weakness and tenderness.  
The report noted that the musculature of the back was 
satisfactory, and that the veteran's knee jerks were active 
and equal.  The report concluded with a diagnosis of 
degenerative joint disease of the lumbosacral spine, with 
loss of function due to pain. 

In September 2001, a VA examination of the spine was 
conducted.  The examination report noted the veteran's 
complaints of back pain and being unable to bend his 
lumbosacral spine.  He reportedly walked with a cane, but his 
gait was otherwise normal.  Range of motion testing of the 
lumbar spine revealed forward flexion to 30 degrees.  There 
was spasm in the paraspinal muscles at the lumbosacral level.  
Neurological examination was negative.  The report concluded 
with diagnoses of chronic low back pain due to muscle spasm, 
no skeletal problem.  An addendum to this examination report, 
dated in July 2002, noted that the veteran's lumbarization is 
possibly evidence of degenerative joint disease.

A rheumatology clinic report, dated in October 2001, noted 
that the veteran had no focal or sensory motor deficits.  His 
motor strength was 5/5, bilaterally and symmetrically.  The 
report noted several tender points over the upper and lower 
paraspinal area, and no tenderness over the lumbosacral 
spine.  He exhibited difficulty flexing forward.  The report 
concluded with an assessment of probable early degenerative 
joint disease and also noted that most of the pain was 
muscular in origin.  

A neurological consultation report, dated in January 2002, 
noted the veteran's ongoing back pain, which was aggravated 
by sitting or standing in one place too long.  The report 
noted that the veteran walked without difficulty, but used a 
cane for balance.  Physical examination revealed 5/5 motor 
strength, bilaterally, in the upper and lower extremities.  
Deep tendon reflexes were +2 bilaterally. The report 
concluded with an assessment of no evidence of rheumatoid 
disease or neurological deficits on examination.  

An MRI examination of the lumbar spine, performed in February 
2003, revealed left L3-L4 disc osteophyte complex in the left 
neural foramen, compressing the left L3 nerve root; and a 
small lipoma of the filum terminale.  

A neurological clinic report, dated in September 2003, noted 
the veteran's complaints of low back pain, which he reports 
radiates up into his thoracic spine and down into his lower 
extremities on occasion.  He denied any significant numbness, 
but complained of left lower extremity weakness.  Physical 
examination revealed motor, sensory and reflex testing which 
was all within normal limits.  He had mild to moderate 
sacroiliac joint tenderness, bilaterally.  Patrick's and 
straight leg tests were both negative.  The VA examiner 
concluded that the veteran was not a surgical candidate for 
lumbar decompression surgery at this time.  The report 
recommended that the veteran wear an orthotic brace for his 
back condition.

A neurological clinic report, dated in February 2004, noted 
strength level of 5/5 throughout.  It also noted that 
sensation was normal to pinprick, vibration and 
proprioception.  The report noted that the veteran's gait was 
slightly antalgic favoring the left hip, and that he walked 
with a cane.  

In August 2004, a VA examination of the spine was conducted.  
The report of this examination noted the history of the 
veteran's low back condition.  Physical examination revealed 
that he walked slowly and used a cane in his right hand.  He 
was able to get on and off the examining table without 
assistance, and he was able to sit on the examination table 
comfortably.  The VA examiner noted that he was not entirely 
convinced of the veteran's full cooperation and effort during 
the examination, particularly during the range of motion and 
strength portions of the examination.  The veteran reported 
that he was unable to move his low back in any direction due 
to pain.  On palpation, there was no paraspinal muscle spasm.  
The veteran reported tenderness in the left paraspinal 
musculature, which was mild.  Straight leg raising tests 
revealed no positive sciatic tension signs.  Reflexes in the 
knees were 2+ and symmetrical.  The examiner noted that 
testing for motor strength was quite inconsistent, at times 
he had good strength, and at other times he was weak.  The 
report concluded with a diagnosis of mechanical back pain. 
The VA examiner noted that the degree of physical findings 
was quite inconsistent with the veteran's MRI examination 
done in February 2003.  The VA examiner further noted that 
there was no complaint of left-sided radicular pain only as 
would be expected with the left-sided L3 nerve root 
compression by the osteophyte at L3-L4 level on the left.  
Functional loss due to pain according to the veteran's 
symptomatology was considerable, but the physical findings 
were not consistent with the previous MRI study results.

In January 2006, a videoconference hearing was conducted 
before the Board.  At the hearing, the veteran testified that 
he has constant severe back pain.  He indicated that he has 
been prescribed bed rest for this condition.  He also 
reported that this condition requires that he wear a back 
brace, use a cane for walking, and taking pain medications. 

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence supports the assignment of 
a 40 percent disability rating for the veteran's mechanical 
low back pain with lumbosacral strain and degenerative joint 
disease, effective from December 10, 1998.  

The VA spine examination, performed in September 2001, noted 
that the range of motion of the veteran's spine was limited 
to 30 degrees of forward flexion.  His most recent VA 
examination for the spine, performed in August 2004, noted 
that the veteran was unable to move his thoracolumbar spine 
in any direction; although the examiner noted that that the 
veteran's effort in this regard was somewhat questionable.  
Nonetheless, given the benefit of the doubt, the Board finds 
the limitation of motion exhibited by the veteran's lumbar 
spine to be sufficiently analogous to a severe limitation of 
motion under the old version of Diagnostic Code 5292.  It 
further meets the criteria for a 40 percent disability rating 
under the current 
rating schedule. 

There is no evidence that the veteran has ankylosis of the 
spine, so he does not meet the rating criteria for the 
assignment of a disability rating in excess of 40 percent for 
his service-connected lumbar spine disability.  There is also 
no showing of sufficient neurological symptoms to warrant a 
higher disability rating under the old version of Diagnostic 
Code 5293, or a separate rating for neurological 
abnormalities as permitted under Diagnostic Code 5243, Note 
1.  The Board notes that the VA examinations have not found 
any evidence of any significant neurological impairment.  The 
veteran has not been diagnosed with radiculopathy.  The 
veteran's sensory perception was intact, and there was no 
muscle atrophy, weakness, or radiculopathy.  Finally, the 
veteran is not shown to have physician prescribed bed rest 
for a period sufficient to warrant a higher disability rating 
herein based on incapacitating episodes. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2005).

In reaching these decisions the Board has resolved all 
reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ii. Hypertension

The veteran is seeking an increased rating for his service-
connected hypertension, which is currently evaluated as 10 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition is more severe 
than that contemplated by the currently-assigned 10 percent 
rating.

The veteran's hypertension was evaluated by the RO under 
Diagnostic Code 7101.  During the course of the veteran's 
appeal, Diagnostic Code 7101 was revised.  The amendments 
became effective January 12, 1998.

Under the old criteria for rating service-connected 
hypertension a 10 percent evaluation required diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation required diastolic blood pressure of predominantly 
110 or more with definite symptoms.  A 40 percent evaluation 
was warranted for diastolic blood pressure of predominantly 
120 or more and moderately severe symptoms.  A 60 percent 
rating, the highest rating assignable, contemplated diastolic 
blood pressure of predominantly 130 or more and severe 
symptoms.  Note 1 following the criteria stated that for the 
40 and 60 percent ratings, there should be careful attention 
to diagnosis and repeated blood pressure readings.  Note 2 
provided that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

The current rating criteria provide a 10 percent rating for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating contemplates diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating contemplates 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating, the highest rating assignable, contemplates diastolic 
pressure predominantly 130 or more.  Note 1, following the 
criteria, provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days, and that, for 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected hypertension does not warrant 
an increased disability rating in excess of 10 percent.  
Throughout the course of this appeal, the veteran's 
hypertension has been fairly well controlled through 
treatment with hypertension medications.  On his VA 
examination for hypertension, performed in August 2002, the 
VA examiner noted that, with medication, the veteran had no 
symptoms from this condition.  The evidence does not show 
that the veteran's diastolic pressure readings predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
Thus, the Board finds that the veteran does not meet the next 
higher rating of 20 percent for his hypertension under the 
old or current Diagnostic Code 7101.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

B.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In this case, the veteran is seeking entitlement to service 
connection for several conditions which he claims are 
directly related to his active duty military service.  He 
further alleges that these conditions are undiagnosed 
illnesses due to his military service in the Persian Gulf 
War.  

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2005).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following:

Fatigue.
Unexplained rashes or other dermatological 
signs or symptoms.
Headache.
Muscle pain.
Joint pain.
Neurological signs and symptoms.
Neuropsychological signs or symptoms.
Signs or symptoms involving the upper or 
lower respiratory system.
Sleep disturbances.
Gastrointestinal signs or symptoms.
Cardiovascular signs or symptoms. 
Abnormal weight loss.
Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to December 31, 2006.  

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
during the presumptive period; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2005).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  

i. Fibromyalgia/Fibromyositis

The veteran is seeking service connection for 
fibromyalgia/fibromyositis, which he alternatively claims to 
be manifested by shoulder pain (arthritis of shoulders) and 
chronic pain (myalgia/arthralgia).  He attributes this 
condition to his active duty service in the Persian Gulf.

A review of the veteran's service medical records failed to 
reveal any treatment for a shoulder disorder.  The report of 
the veteran separation examination, performed in January 
1992, noted that his upper extremities were normal. A medical 
history report, completed at that time, noted the veteran's 
history of right shoulder pain with heavy lifting.

Very soon after his discharge from the service, in March 
1992, the veteran filed a claim seeking service connection 
for multiple conditions.  He did not seek service connection 
for a shoulder disorder at that time.  A VA examination for 
joints and a VA general medical examination, both performed 
in March 1992, were silent as to any complaints or findings 
of shoulder pain.

The first post service complaints of shoulder pain occurred 
in March 1994, over two years after the veteran's discharge 
from the service.  A VA treatment report, dated in October 
1994, noted the veteran's three year history of a gradual 
onset of bilateral shoulder pain.  The report noted that he 
had no history of trauma or dislocation pain.  The report 
noted that he was on anti-inflammatory medications, and 
concluded with an assessment of bilateral shoulder 
impingement syndrome, left worse than right. Subsequent 
treatment reports revealed ongoing complaints of and 
treatment for bilateral shoulder pain.

In June 1995, a VA examination for joints was conducted.  The 
report of this examination noted the veteran's complaints of 
bilateral shoulder pain relating back to his active duty 
service.  He specifically reported that the joints in both of 
his shoulders hurt all the time.  Physical examination 
revealed a bilateral limitation of motion in both shoulders.  
X-ray examination of the shoulders, performed in June 1995, 
revealed no radiographic abnormalities.  The report concluded 
with a diagnosis of bilateral fibromyositis of the shoulders.   
In June 1995, a VA general medical examination was conducted.  
The report concluded with a diagnosis of osteoarthritis of 
the shoulders.

In November 2002, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of pain, weakness, and fatiguability in his bilateral 
shoulders, dating back to his military service.  He reported 
that he received treatment for this condition during service, 
including physical therapy.  He denied any specific injury or 
incident leading to this treatment.  Physical examination 
revealed a reduced range of motion in both of the veteran's 
shoulders with complaints of pain.  X-ray examination of the 
shoulders revealed mild degenerative changes in the right 
shoulder, and an essentially normal left shoulder.  The 
report concluded with diagnoses of mild degenerative joint 
disease of the right shoulder and arthralgia of the left 
shoulder with loss of function due to pain.  The VA examiner 
further opined that the veteran's should pain was more than 
likely related to degenerative joint disease.

In summary, the medical evidence of record shows that the 
veteran's currently has complaints of joint pain in his 
bilateral shoulders.  The veteran's current bilateral 
shoulder pain has been attributed to degenerative joint 
disease.  Thus, the Board finds that the veteran's claimed 
condition is attributable to known clinical diagnosis, and 
that there is no basis to award service connection for the 
claimed disability as an "undiagnosed illness."  

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability related to 
events in service consists of the veteran's own stated 
beliefs.  The veteran's own self-diagnosis and medical 
opinion in this case holds no probative value as he is not 
shown to possess the medical training required to provide a 
medical diagnosis and etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  

A review of the evidence of record fails to reveal complaints 
of a chronic shoulder disorder during service, or within the 
first post service year.  There is likewise no competent 
evidence linking current disability to service.  Thus, the 
claim for service connection must be denied.

ii.  Headaches

The veteran claims entitlement to service connection for 
headaches, to include being due to an undiagnosed illness.  

A review of the veteran's service medical records revealed 
multiple complaints of and treatment for headaches.  The 
veteran's enlistment examination, performed in August 1979, 
noted the veteran history of an occasional headache.  His 
separation examination, performed in January 1992, noted 
normal neurological findings.  A medical history report, 
completed at that time, noted the veteran's history of 
repeated headaches since his return from the Persian Gulf.

A post service VA general physical examination, dated in 
March 1992, noted the veteran's history of intermitted 
headaches since 1974.  He reported that initially stress most 
probably brought on the headaches, but that now he can not 
identify stress as a cause for this.  The report concluded 
with a diagnosis of tension headaches.  Subsequent treatment 
reports revealed ongoing complaints of headaches.

A treatment report, dated in May 2001, noted the veteran's 
complaints of persistent headaches, for which he was taking 
medications.  The report concluded with an assessment of 
headaches, ongoing, which seemed migraine-like in nature.  
The report noted that the veteran was concerned about his 
headaches, and that his activity was limited by them.  More 
recently, a VA neurological consultation, dated in February 
2004, noted the veteran's history of headaches since his 
return from the Persian Gulf.  The report concluded with a 
diagnosis of headaches, and noted that they may have some 
migrainous components, but also some tension headache 
quality.  The veteran's medications for this condition were 
then increased.  A treatment report, dated in April 2004, 
noted that the veteran's migraine headaches were related to 
his depression, and treating one condition will help the 
other. A CT scan of the veteran's head, performed in April 
2004, revealed no significant abnormalities.  A treatment 
report, dated in June 2004, noted that the veteran's service-
connected PTSD contributed to his headaches.  A September 
2004 treatment report noted that the veteran was receiving 
ongoing treatment for chronic migrainous type headaches.  The 
report noted that the veteran was being treated with 
Depakote, and that his headaches have improved dramatically.  
A November 2004 treatment report noted a diagnosis of 
migraine headaches.

On review of the record, and with full consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current headache disorder can not be 
reasonably dissociated from his active duty service.  As 
noted above, the veteran received treatment for this 
condition during service, and it has continued to require 
treatment since then.  Moreover, there is medical evidence of 
record suggesting that this condition is aggravated by the 
veteran's service-connected mental disorders.  Accordingly, 
the veteran's current chronic headache disorder may be 
considered to have been incurred or aggravated in active 
service, warranting service connection.

iii. Blue Nails

As noted above, the veteran is also seeking service 
connection for a disability manifested by blue nails (hands 
and feet), to include as secondary to an undiagnosed illness.  
His service medical records are completely silent as to any 
complaints of or treatment for blue nails during his active 
duty service.

Post service treatment records, beginning in March 1994, note 
findings of bluish colored finger and toe nails.  A 
subsequent VA Gulf War examination, performed in September 
2001, noted a diagnosis of bluish discoloration of the nails.  
It also noted that the veteran has had an evaluation of this 
condition, with no clear diagnosis.

In this case, the medical evidence of record fails to reveal 
any underlying cause for the bluish discoloration of the 
veteran's nails.  Nonetheless, there is no indication that 
the veteran's blue nails condition became manifest during the 
veteran's active duty service in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or to a degree of 10 percent or more.  

The Board notes that there is no specific Diagnostic Code for 
rating discoloration of the fingers and/or toenails.  
Moreover, the Board is unable to justify a compensable rating 
for this condition by rating it to another condition by 
analogy. 38 C.F.R. 4.20 (2005).   In making this conclusion, 
the Board points out that there is no showing of any 
functional limitation to the veteran in any manner as a 
result of this condition.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, used in 
dermatitis, a 10 percent rating is warranted for dermatitis 
or eczema covering at least five percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed areas affected.  This level 
of severity is simply not shown based upon the Board's review 
of the medical evidence in the veteran's claims folder.  
Therefore, the Board finds that this condition is not 
entitled to the presumption of service connection under 
38 C.F.R. § 3.317

Although the veteran contends that his current blue nails 
resulted from his military service, he, as a layman, does not 
have competence to give a medical opinion on diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

After reviewing all of the evidence in the veteran's claims 
folders, the Board concludes that the preponderance of 
evidence is against the finding of causal relationship 
between the veteran's current blue nails and any event during 
active service.  Furthermore, there is no showing that the 
veteran's claimed blue nails have manifested at any time 
since his return from the Persian Gulf to a degree of 10 
percent or more.  Thus, the claim for service connection must 
be denied.

iv. Sleep Apnea

The veteran is seeking entitlement to service connection for 
a sleep disorder, which has since been diagnosed as sleep 
apnea.  His service medical records are silent as to any 
complaints of or treatment for this condition.  The report of 
his separation examination, performed in January 1992, noted 
that his lungs, chest and neurological system were normal.  

A treatment report, dated in September 1994, noted the 
veteran's history of increased snoring beginning while he 
served in the Persian Gulf.  The report noted that the 
veteran's spouse reminds him to change positions during the 
night, and that it sometimes appears that he momentarily 
stops breath.  The first post service evidence of record 
noting a diagnosis of sleep apnea was the veteran's June 1995 
VA general medical examination.  Subsequent treatment reports 
revealed treatment for sleep apnea, including issuance of a 
C-PAP machine.

In this case, the veteran's sleeping disorder has been 
attributed to a known clinical diagnosis, i.e. sleep apnea.  
As the veteran's claimed condition is attributable to known 
clinical diagnosis, there is no basis to award service 
connection for the claimed disability as an "undiagnosed 
illness."  

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability related to 
events in service consists of the veteran's own stated 
beliefs.  The veteran's own self-diagnosis and medical 
opinion in this case holds no probative value as he is not 
shown to possess the medical training required to provide a 
medical diagnosis and etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  

Therefore, the Board must find that the preponderance of 
evidence establishes that the veteran's claimed sleep 
disorder is attributable to a known clinical diagnosis, i.e. 
sleep apnea.  Moreover, this condition is not shown to have 
been incurred or aggravated during service, or for years 
thereafter, and there is no causal relationship shown between 
this condition and any event during active service.  Thus, 
the claim for service connection must be denied.

v.  Epistaxis (Nose Bleeds)

The veteran claims entitlement to service connection for 
epistaxis due to an undiagnosed illness.  

A review of the veteran's service medical records revealed 
treatment for epistaxis during January and February 1992.  
Post service treatment records also show ongoing complaints 
of and treatment for nose bleeds.  A VA Gulf War examination, 
performed in September 2001, concluded with a diagnosis of 
epistaxis, chronic.  
A VA treatment record, dated in April 1994, noted a diagnosis 
of nosebleeds secondary to the veteran's service-connected 
hypertension.  A VA examination for hypertension, performed 
in August 2002, noted the examiner's opinion that the 
veteran's nosebleeds could be related somewhat to his 
hypertension and his allergic rhinitis.

On review of the record, and with full consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current chronic epistaxis can not be 
reasonably dissociated from his active duty service.  As 
noted above, the veteran received treatment for this 
condition during service, and it has continued to require 
treatment since then.  Moreover, there is some medical 
evidence of record suggesting that this condition is 
aggravated by the veteran's service-connected hypertension.  
Accordingly, the veteran's current chronic epistaxis may be 
considered to have been incurred or aggravated in active 
service, warranting service connection.

vi.  COPD

The veteran claims entitlement to service connection for 
COPD.  His service medical records are silent as to any 
complaints of or treatment for this condition.  His 
separation examination, performed in January 1992, noted that 
his lungs were normal.  

A post service VA general physical examination, dated in 
March 1992, noted that the veteran's respiratory system was 
normal.  X-ray examination of the chest, performed in March 
1994, revealed no significant abnormality.

The first post service evidence noting complaints of or 
treatment for COPD was the veteran's June 1995 VA general 
medical examination.  The report noted that the veteran was 
short of breath, but still able to make a couple flights of 
stairs.  Physical examination revealed normal percussion, but 
on auscultation there were wheezes over both lungs with some 
rales.  The report concluded with a diagnosis of COPD, 
although no pulmonary function test appears to have been 
conducted at that time.  A subsequent pulmonary function 
test, dated in August 2002, revealed hyperinflated 
respiratory volume reading suggesting an airway obstruction 
with air trapping present.  DLCO was normal.  The report also 
noted that the veteran had a twenty-five year history of 
smoking.

In this case, the veteran's lung disorder has been attributed 
to a known clinical diagnosis, i.e. COPD.  Thus, the Board 
finds that the veteran's claimed condition is attributable to 
known clinical diagnosis, and that there is no basis to award 
service connection for the claimed disability as an 
"undiagnosed illness."  

Although the veteran contends that his current lung disorder 
resulted from his military service, he, as a layman, does not 
have competence to give a medical opinion on diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

Therefore, the Board must find that the preponderance of 
evidence establishes that the veteran's claimed lung disorder 
is attributable to a known clinical diagnosis, i.e. COPD.  
Moreover, this condition is not shown to have been incurred 
or aggravated during service, or for years thereafter, and 
there is no causal relationship shown between this condition 
and any event during active service.  Thus, the claim for 
service connection must be denied.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, (particularly see those dated in October 
2002 and March 2003) rating actions, statements of the case 
and supplemental statements advised the veteran of the 
foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  In making this determination, 
the Board notes that the initial adjudication of the 
veteran's claims herein occurred long before the enactment of 
the Veterans Claims Assistance Act of 2000.  In addition, the 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In this case, the RO has obtained 
all medical treatment records identified by the veteran, and 
provided him with VA examinations where necessary.  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims herein.  




ORDER

Entitlement to a rating higher than 10 percent, prior to 
December 10, 1998, for mechanical low back pain with 
lumbosacral strain and degenerative joint disease, is denied.

A 40 percent disability rating, effective December 10, 1998, 
for the veteran's mechanical low back pain with lumbosacral 
strain and degenerative joint disease is granted.  

Entitlement to a rating higher than 10 percent for 
hypertension is denied.

Service connection for fibromyalgia/fibromyositis, claimed in 
the alternative as disability manifested by shoulder pain 
(arthritis of shoulders) and chronic pain 
(myalgia/arthralgia), is denied.

Service connection for headaches is granted.

Service connection for blue nails, to include as secondary to 
an undiagnosed illness, is denied.

Service connection for sleep apnea, to include as secondary 
to an undiagnosed illness, is denied.

Service connection for epistaxis (nose bleeds) is granted.

Service connection for COPD, to include as secondary to an 
undiagnosed illness, is denied.


REMAND

The veteran is seeking service connection for a disability 
manifested by chest pain, to include as secondary to an 
undiagnosed illness.

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Specifically, the Board notes that the veteran has 
a history of complaints of chest pains dating back to his 
military service.  Unfortunately, the underlying cause of 
these chest pains, if any, is not quite as clear.  

Inservice treatment reports revealed complaints of chest wall 
pain, primarily on the left side.  An inservice treatment 
report, dated in August 1979, noted that the pain started 
after performing push ups.  A September 1979 treatment report 
noted complaints of chest was pain with running, heavy 
lifting and deep breathing.  A treatment report, dated in 
October 1979, noted findings of tenderness to palpation in 
the intercostal spaces of the left anterior chest.  

Following his discharge from the service, a VA general 
physical examination, performed in March 1992, noted a 
diagnosis of chest pain, reproducible on palpation of the 
left costochondral junctions.  A June 1995 VA general medical 
examination noted that he has heartburn, especially when he 
takes Naproxen.  More recently, an October 2001 treatment 
report noted that the veteran has had a negative work up for 
his chest tightness in the past.  The VA physician then noted 
that some of the features of this condition were consistent 
with gastroesophageal reflux disease, and that the veteran 
would be started on medications for this condition.  A 
subsequent VA examination for hypertension, performed in 
August 2002, noted the veteran's complaints of burning in his 
upper stomach and chest, and listed a diagnosis of GERD.

Under the circumstances of this case, the Board believes that 
VA medical examination is needed to determine the present 
cause of the veteran's chest pain, and to discuss the most 
likely etiology of this condition.  The current record 
suggests that this could possibly be a muscular problem, or 
possibly a symptom of GERD, or both.

Accordingly, the case is remanded for the following action:

1.  The RO should have the veteran undergo the 
appropriate VA examination to determine the nature 
and etiology of any chest pain which may be 
present.  After a thorough review of the veteran's 
claims file, including his inservice and post 
service records relating to chest pain, the 
examining physician should: (1) identify, if 
possible, the most likely cause(s) of the veteran's 
current complaints of chest pain; and (2) for each 
cause of chest pain which can be identified, the 
examination should express an opinion as to whether 
it is at least as likely as not that the condition 
identified is related to the veteran's active duty 
military service.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
disability manifested by chest pain, to include as 
secondary to an undiagnosed illness and, if the 
veteran remains dissatisfied with the outcome of 
the adjudication, both the veteran and his 
representative should be furnished a supplemental 
statement of the case covering all the pertinent 
evidence, law and regulatory criteria.  They should 
be afforded a reasonable period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


